DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 04/14/2021, in which Claim(s) 1-20 remain pending for examination. Claim(s) 1, 7 and 13 are amended. Claims 19 and 20 are newly added. No claims are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.

Response to Arguments
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 1, 7 and 13 have been considered. The objection of claim(s) 1, 7 and 13 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the examiner's amendment to claim.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Joshua D. Berk (Reg. No. 73,591) on 07/21/2021. 

The application has been amended as follows:

Please replace claim 1 with:
1. (Currently Amended) A system, comprising:
at least one data processor; and 
at least one memory storing instructions which, when executed by the at least one data processor, cause operations comprising:
receiving, by an application server and via a client interface associated with the application server, a query from a requesting user to perform an operation including a request to access data related to one or more target users stored in a database, the request associated with one or more permission rules; and
determining, in response to receiving the query and by a permission processor of the application server, whether the requesting user has permission to perform the operation, the determining including:
generating, by the permission processor, an attribute table comprising the one or more target users and one or more user attributes, the one or more user attributes comprising metadata associated with the one or more target users, the attribute table further comprising: one or more rows; and a first total number of the one or more rows, wherein each of the one or more rows corresponds to a different target user of the one or more target users;
		storing, by the permission processor, the attribute table on the database; 
	generating, by the permission processor and based on a condition defined by the one or more permission rules, a reduced attribute table, the generating comprising removing, from the attribute table, a row of the one or more rows such that the reduced attribute table comprises a second total number of the one or more rows that is less than the first total number, wherein the condition comprises a first user attribute of the one or more user attributes; and 
applying, by the permission processor, the one or more permission rules to each of the one or more target users remaining in the reduced attribute table.

Please replace claim 7 with:
7. (Currently Amended) A computer-implemented method, comprising:
	receiving, by an application server and via a client interface associated with the application server, a query from a requesting user to perform an operation including a request to access data related to one or more target users stored in a database, the request associated with one or more permission rules; and
	determining, in response to receiving the query and by a permission processor of the application server, whether the requesting user has permission to perform the operation, the determining including:
generating, by the permission processor, an attribute table comprising the one or more target users and one or more user attributes, the one or more user attributes comprising metadata associated with the one or more target users, the attribute table further comprising: one or more rows; and a first total number of the one or more rows, wherein each of the one or more rows corresponds to a different target user of the one or more target users;
		storing, by the permission processor, the attribute table on the database; 
	generating, by the permission processor and based on a condition defined by the one or more permission rules, a reduced attribute table, the generating comprising removing from the attribute table, a row of the one or more rows such that the reduced attribute table comprises a second total number of the one or more rows that is less than the first total number, wherein the condition comprises a first user attribute of the one or more user attributes; and 
applying, by the permission processor, the one or more permission rules to each of the one or more target users remaining in the reduced attribute table.

Please replace claim 13 with:
13. (Currently Amended) A non-transitory computer-readable medium storing instructions, which when executed by at least one data processor, result in operations comprising:
	receiving, by an application server and via a client interface associated with the application server, a query from a requesting user to perform an operation including a request to access data related to one or more target users stored in a database, the request associated with one or more permission rules; and
	determining, in response to receiving the query and by a permission processor of the application server, whether the requesting user has permission to perform the operation, the determining including:
generating, by the permission processor, an attribute table comprising the one or more target users and one or more user attributes, the one or more user attributes comprising metadata associated with the one or more target users, the attribute table further comprising: one or more rows; and a first total number of the one or more rows, wherein each of the one or more rows corresponds to a different target user of the one or more target users;
storing, by the permission processor, the attribute table on the database; 
generating, by the permission processor and based on a condition defined by the one or more permission rules, a reduced attribute table, the generating comprising removing from the attribute table, a row of the one or more rows such that the reduced attribute table comprises a second total number of the one or more rows that is less than the first total number, wherein the condition comprises a first user attribute of the one or more user attributes; and 
applying, by the permission processor, the one or more permission rules to each of the one or more target users remaining in the reduced attribute table.

Please cancel claim 19;

Please cancel claim 20;
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 1, 7 and 13, the prior art of record (Fitzpatrick et al. (US 2006/0224597 A1; hereinafter Fitzpatrick) in view of Brock et al. (US 2016/0063270 A1; hereinafter Brock)) does not disclose:

“generating, by the permission processor and based on a condition defined by the one or more permission rules, a reduced attribute table, the generating comprising removing from the attribute table, a row of the one or more rows such that the reduced attribute table comprises a second total number of the one or more rows that is less than the first total number, wherein the condition comprises a first user attribute of the one or more user attributes; and 
applying, by the permission processor, the one or more permission rules to each of the one or more target users remaining in the reduced attribute table” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Fitzpatrick teaches “distributed management of attributes includes propagating attributes based upon attribute-granularity permissions” (Abstract, [0010], [0018], [0023], [0049] and [0121-0122]). Similarly, Brock teaches “interacting with a graphical user interface” ([0031]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497